FILED
                           NOT FOR PUBLICATION
                                                                             JUL 11 2019
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


VLADIK BYKOV,                                    No.   18-35121

              Plaintiff-Appellant,               D.C. No. 2:15-cv-00713-JCC

 v.
                                                 MEMORANDUM*
STEVEN G. ROSEN, and his marital
community; et al.,

              Defendants-Appellees.


                    Appeal from the United States District Court
                      for the Western District of Washington
                   John C. Coughenour, District Judge, Presiding

                              Submitted July 9, 2019**
                              San Francisco, California

Before: THOMAS, Chief Judge, and HAWKINS and McKEOWN, Circuit Judges.

      Vladik Bykov appeals pro se from the district court’s orders denying leave

to amend, striking parts of his Second Amended Complaint, and declining

supplemental jurisdiction over his remaining state-law claims. We have

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 28 U.S.C. § 1291. We review for abuse of discretion a district

court’s decision to deny leave to amend, Hines v. Youseff, 914 F.3d 1218, 1227

(9th Cir. 2019), strike matter under Rule 12(f), Nurse v. United States, 226 F.3d
996, 1000 (9th Cir. 2000), and decline jurisdiction over supplemental state-law

claims once the federal claims have been dismissed, Tritchler v. Cty. of Lake, 358
F.3d 1150, 1153 (9th Cir. 2004). We affirm. Because the parties are familiar with

the history of the case, we need not recount it here.

                                           I

      The Rooker-Feldman doctrine does not bar jurisdiction because Bykov does

not seek to overturn or vacate the state court’s orders. See Noel v. Hall, 341 F.3d
1148, 1162 (9th Cir. 2003) (explaining that the Rooker-Feldman doctrine bars

jurisdiction when a “plaintiff in federal district court complains of a legal wrong

allegedly committed by the state court, and seeks relief from the judgement of that

court”).

                                          II

      The district court did not abuse its discretion by denying Bykov leave to

amend his discrimination claims under Title II of the Americans with Disabilities

Act of 1990 (“ADA”) and the Washington Law Against Discrimination (“WLAD”)

against Judge Rosen and Officer Rogers because they are protected by judicial and


                                           2
quasi-judicial immunity, respectively. See Swift v. California, 384 F.3d 1184, 1188

(9th Cir. 2004) (“It is well established that state judges are entitled to absolute

immunity for their judicial acts.”); Lutheran Day Care v. Snohomish Cty., 829 P.2d
746, 750 (Wash. 1992) (“Quasi-judicial immunity attaches to persons or entities

who perform functions that are so comparable to those performed by judges that it

is felt they should share the judge's absolute immunity while carrying out those

functions.”).

                                           III

      The district court did not abuse its discretion by denying Bykov leave to

amend his constitutional right-to-medical-privacy claim against the City of Seattle

because Judge Rosen and Officer Rogers acted legally when they requested

Bykov’s medical records and ordered that he be incarcerated for failure to comply.

See United States v. Lopez, 258 F.3d 1053, 1055–56 (9th Cir. 2001) (holding that a

“condition requiring participation in a mental health program is a routine . . .

condition of supervised release.”); State v. Bennett, 666 P.2d 390, 391 (Wash. Ct.

App. 1983) (“Requiring a defendant to undergo psychiatric treatment is a common

condition of probation and is generally considered to be reasonable.”). Thus, any

official policy or custom requiring such conduct would also be permissible.

                                           IV


                                            3
      The district court did not abuse its discretion by denying Bykov leave to

amend his discrimination claims under the ADA and WLAD against the City of

Seattle because any allegation Bykov could make alleging discrimination would

directly contradict the judicially-noticed records showing probationary motives on

behalf of Judge Rosen and Officer Rogers—not discriminatory ones. See

Leadsinger, Inc. v. BMG Music Pub., 512 F.3d 522, 532 (9th Cir. 2008) (holding

that a court may deny leave to amend where amendment would be futile).

                                          V

      The district court did not abuse its discretion by striking claims in Bykov’s

Second Amended Complaint that contravened its previous order granting Bykov

leave to amend as long as his allegations did not contradict the judicially-noticed

records. See Siskiyou Reg’l Educ. Project v. U.S. Forest Serv., 565 F.3d 545,

559–60 (9th Cir. 2009) (affirming decision to strike claims under Rule 12(f)

because they “exceeded the bounds of the limited intervention granted”).

                                         VI

      The district court did not abuse its discretion by declining supplemental

jurisdiction over the remaining state-law claims (legal malpractice claims) because

resolution of these claims will predominately involve the application of state law.

See Carnegie-Mellon Univ. v. Cohill, 484 U.S. 343, 350 n.7 (1988) (“[I]n the usual


                                          4
case in which all federal-law claims are eliminated before trial, the balance of

factors to be considered under the pendent jurisdiction doctrine—judicial

economy, convenience, fairness, and comity—will point toward declining to

exercise jurisdiction over the remaining state-law claims.”).



      AFFIRMED.




                                          5